The Honorable Art Givens State Representative 901 Brookswood Road Sherwood, Arkansas  72116
Dear Representative Givens:
This is in response to your request for an opinion regarding Act 593 of 1987, as amended by Act 40 of the First Extraordinary Session of 1987.  You have asked, specifically, whether a permit of approval is required for "a hospital in an incorporated municipality with a population of 5,000 or more which does not have a hospital and which is located in a county with a city of a population of 50,000 or more" following passage of these Acts.
It is my understanding that the question posed is the subject of recently initiated litigation.  This set of circumstances prevents us from responding to your request.  The longstanding policy of this office dictates that an opinion not be rendered or matters currently in litigation.  Any attempt to address the substantive provision in question would, in this instance, violate this policy.